Citation Nr: 0500305	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  04-04 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for kidney stones, 
urethritis.

2.  Entitlement to service connection for right shoulder 
disability.

3.  Entitlement to service connection for left foot 
disability.

4.  Entitlement to service connection low back pain; lumbar 
strain; degenerative joint disease of lumbar spine.

5.  Entitlement to service connection for left knee pain; 
chondromalacia.

6.  Entitlement to service connection for diverticulitis.

7.  Entitlement to service connection for heart condition 
(claimed as hypertension.)




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


INTRODUCTION

The veteran had active service from July 1962 to July 1984.

This appeal arises from a September 2002 rating decision by 
the New Orleans, Louisiana Regional Office (RO) of the 
Department of Veterans' Affairs which denied service 
connection for kidney stones, urethritis; right shoulder 
disability; left foot disability; low back pain, lumbar 
strain, degenerative joint disease of lumbar spine; left knee 
pain, chondromalacia; diverticulitis; and heart condition.

In June 2004, a videoconference hearing was held before the 
undersigned Veterans' Law Judge.


REMAND

The Board finds that further development is necessary in this 
claim.  As an initial matter, the most recent VA medical 
treatment records in the claims file are from August 1998.  
During his videoconference hearing, the veteran testified 
that he received VA treatment as recently as May 2004 and was 
scheduled for an appointment at the New Orleans VA Medical 
Center in July 2004.  Furthermore, the claims file contains 
two letters from VA treatment providers, but none of the 
supporting treatment records.  The veteran's VA treatment 
records may be relevant to the his claim and should be 
obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).
  
The veteran's service medical records show that he received 
treatment for kidney stones, urethritis; right shoulder 
disability; left foot disability; low back pain, lumbar 
strain, degenerative joint disease of lumbar spine; left knee 
pain, chondromalacia; diverticulitis; and heart condition or 
related conditions.  It would appear that medical opinions as 
to etiology are warranted in this case.  It is noted that in 
December 2002, the veteran underwent VA examinations for the 
disabilities claimed as service-connected; however, the 
examiners failed to provide an opinion as to the etiology of 
the claimed conditions.  Moreover, it is not clear that the 
examiners had the opportunity to review the veteran's claims 
file.  Therefore, the veteran should be scheduled for new VA 
examinations.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following:

1.  The RO should contact the New Orleans 
VAMC and any other appropriate VA 
treatment provider and request any 
records of the veteran's treatment at 
those facilities since July 1984.  All 
records obtained should be associated 
with the claims folder.

2.  Thereafter, the RO should arrange 
to have the veteran undergo VA 
examinations to obtain an opinion 
concerning whether the veteran 
currently has the disabilities at issue 
and, if so, are they related to his 
military service.  All indicated tests 
should be conducted.  The examiner(s) 
should offer an opinion as to whether 
it is at least as likely as not (i.e. 
at least 50 percent probability or 
more) that the veteran's current kidney 
stones, urethritis; right shoulder 
disability; left foot disability; low 
back pain, lumbar strain, degenerative 
joint disease of lumbar spine; left 
knee pain, chondromalacia; 
diverticulitis; and heart condition, to 
include hypertension, were either 
incurred or aggravated in the veteran's 
military service.  In addition, in his 
June 2004 testimony, the veteran 
appeared to be claiming that his 
diverticulitis and hypertension should 
be service connected secondary to his 
service-connected PTSD.  The examiners 
should also determine whether these two 
conditions were either incurred or 
aggravated as a result of the veteran's 
PTSD.  The examiners should provide the 
rationale for the opinions.  The claims 
folder must be made available to the 
examiners for review. Such review 
should be indicated in the examination 
report.

3.  Thereafter, the RO should 
readjudicate the claim on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required by the appellant until he receives further notice 
from the RO.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



